 



Exhibit 10.2
PAYLESS SHOE SOURCE, INC.
2007 RESTRICTED STOCK AGREEMENT
     Pursuant to the terms and conditions of the Payless ShoeSource, Inc. 2006
Stock Incentive Plan (the “2006 Plan”), you have been granted the shares of
stock outlined below:

             
 
  Granted to:   Matthew Rubel
 
           
 
  Grant Date:   June 4, 2007
 
           
 
  Shares Granted:   30,294     
 
           
 
  Expiration Date:   June 4, 2014
 
           
 
  Vesting Schedule:   Cliff vesting on May 31, 2010 (“Vesting Date”)

     Payless ShoeSource, Inc. has caused this Agreement, which includes the
Terms and Conditions contained on the following pages, to be executed in its
corporate name and Executive has executed the same in evidence of the
Executive’s acceptance hereof upon the terms and conditions herein set forth as
of the grant date shown above. By accepting this award, Executive agrees to
conform to all terms and conditions of this Agreement and the 2006 Plan.

Page 1 of 3 (RSTUS-CEO) 



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS
The Committee under the 2006 Stock Incentive Plan (“2006 Plan”) of Payless
ShoeSource, Inc., a Delaware corporation, has approved granting Executive
restricted stock on the terms and subject to the conditions set forth in this
Agreement. Except as otherwise provided herein, or unless the context clearly
indicates otherwise, capitalized terms herein which are defined in the 2006 Plan
have the same definitions as provided in the 2006 Plan.
     Therefore, the Company and Executive hereby agree as follows:
1. The Company hereby grants to Executive, in the aggregate, the number of
shares of the presently authorized common stock of the Company shown on the
first page of this agreement (“Restricted Stock”), which shall be subject to the
restrictions and conditions set forth in the 2006 Plan and in this Agreement.
2. The Company shall hold the certificates for the Restricted Stock in custody
until the restrictions thereon shall lapse, at which time the Company shall
deliver the certificates for such shares to Executive, less any required
withholding.
3. The restrictions on the Restricted Stock are that the shares (i) may not be
sold, assigned, conveyed, transferred, pledged, hypothecated or otherwise
disposed of, and (ii) shall be returned to the Company forthwith, and all of the
Executive’s rights to such shares shall immediately terminate without any
payment or consideration by the Company regardless of any notice period or
period of pay in lieu of such notice required under local statute or at common
law, on the earlier of (a) the date established by the Company on which your
employment with the Company terminates, or (b) the date your employment with the
Company terminates, if Executive’s continuous employment with the Company or any
Subsidiary shall terminate for any reason except for Executive’s death or
Disability, as provided in Section 7 .
4. Executive agrees that, subject to Section 5 of this Agreement, (a) no later
than the date(s) as of which the restrictions on the Restricted Stock shall
lapse with respect to all or any of the shares of Restricted Stock covered by
this Agreement, Executive shall pay to the Company (in cash or shares of Company
common stock whose Fair Market Value on the date the Restricted Stock vests is
equal to the amount of Executive’s tax withholding liability) or make other
arrangements satisfactory to the Committee regarding payment of any Federal,
state or local taxes of any kind required by law to be withheld with respect to
the shares of Restricted Stock for which the restrictions shall lapse; and (b)
the Company shall, to the extent permitted by law, have the right to deduct from
any payment of any kind otherwise due to Executive any Federal, state or local
taxes of any kind required by law to be withheld with respect to the shares of
Restricted Stock.
5. If Executive properly elects, within thirty (30) days of the Grant Date shown
above, to include in gross income for Federal income tax purposes an amount
equal to the fair market value of the shares of Restricted Stock granted on the
Grant Date, Executive shall pay to the Company, or make other arrangements
satisfactory to the Committee to pay to the Company in the year of such grant,
any Federal, state or local taxes required to be withheld with respect to such
shares. If Executive fails to make such payments, the Company shall, to the
extent permitted by law, have the right to deduct from any payment of any kind
otherwise due to Executive any Federal, state or local taxes of any kind
required by law to be withheld with respect to such shares.
6. The restrictions on the Restricted Stock shall lapse on the date(s) and with
respect to the corresponding number of shares shown on the previous page,
subject to all the other terms and conditions of this agreement.
7. Notwithstanding the foregoing, if (i) Executive ceases to be an employee of
the Company by reason of death or Disability prior to the Vesting Date and (ii)
Executive has been in the continuous employment of the Company from the Grant
Date shown above through the date of death or Disability and (iii) such
Disability or death occurs more than one year after the Grant Date, then a
prorated portion of the Restricted Stock will be paid on the Vesting Date to the
beneficiary of the Executive in the case of death, or to the Executive in the
case of Disability. As used herein, “Disability” means a permanent and total
disability which enables the Executive to be eligible for and receive a
disability benefit under the Federal Social Security Act. In the case of an
Executive who dies or becomes Disabled, the number of shares settled under the
Restricted Stock award will be based upon the number of months (rounded up or
down to the nearest whole month) divided by 36 multiplied by the number of
shares that would be paid out if Executive were actively employed through and on
the Vesting Date.

Page 2 of 3 (RSTUS-CEO) 



--------------------------------------------------------------------------------



 



8. Except as provided in Section 7, this Agreement will terminate and be of no
further force or effect and all unvested Restricted Stock shall immediately be
forfeited on the date that Executive is no longer employed by the Company or any
of its subsidiaries.
9. In the event the Company experiences a Change of Control prior to the Vesting
Date of the Restricted Stock, the Restricted Stock will be calculated and paid
in cash based upon the Fair Market Value of the Stock at the time of the Change
of Control and prorated based upon the number of months, rounded up or down to
the nearest whole month, the Executive is actively employed from the Grant Date
to the date of the Change of Control. A Change of Control has such meaning as
defined in the 2006 Plan.
10. Nothing in this Agreement shall be deemed by implication or otherwise to
impose any limitation on any right of the Company to terminate the Executive’s
employment at any time, in the absence of a specific agreement to the contrary.
11. If the Company determines that the listing, registration or qualification of
any shares of stock is necessary or desirable as a condition of or in connection
with the grant of Restricted Stock made under this Agreement, then delivery of
certificates for such shares of Restricted Stock shall not be made until such
listing, registration or qualification shall have been completed.
12. This Agreement shall be governed by the laws of the State of Delaware. It
may not be modified except in writing signed by both parties.
14. Executive acknowledges that Executive has received a copy of the 2006
Incentive Stock Plan and/or Plan Summary, as such Plan is in effect on the date
of this Agreement, has read and understands the terms of the 2006 Plan and of
this Agreement, and agrees to all the terms and conditions provided for in the
2006 Plan and in this Agreement.

            PAYLESS SHOESOURCE, INC.
      By:   /s/ Jay A. Lentz         Its: Senior Vice President-Human Resources 
              EXECUTIVE
      /s/ Matthew E. Rubel                  

Page 3 of 3 (RSTUS-CEO)